DETAILED ACTION

1.	This Office Action is responsive to claims filed for App. 16/603,452 on December 16 16, 2021. Claims 1, 2, 4-6, 11, 12 and 14-16 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 13, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
4.	Applicant’s election without traverse of Species D, Figure 4 and Claim 4-6 and 14-16 (Claims 1 and 11 are generic) in the reply filed on December 16, 2021 is acknowledged.

In an interview held with Attorney Devin P. Claerbout on February 4th, 2022, clarification was requested for the status of Claims 2 and 12, which were not part of the election. It was noted how the limitations were not directed towards Figure 4 specifically as well. Attorney Claerbout authorized the withdrawal of Claims 2 and 12 and its dependent claims, leaving Claims 1 and 11 pending for examination. Please see the interview summary for details.

Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang
	( US 2016/0372514 A1 ).

	Chang teaches in Claim 1:
	A pixel driving circuit ( Figure 3, [0007] discloses an LED display with a plurality of pixel units 100, as shown ), comprising: 
a blue light sub-pixel, a green light sub-pixel, and a red light sub-pixel in parallel with each other ( Figure 3, [0032] discloses a plurality of sub-pixels, notably a red sub-pixel 101, green sub-pixel 102 and blue sub-pixel 103. Please note they are arranged in parallel, as is known in the art ); 
wherein the blue light sub-pixel includes at least one blue light emitting diode (LED) ( Figures 4 and 5, [0032], [0039] discloses the blue sub-pixel 103 may comprise a blue micro LED 140 ), the green light sub-pixel includes at least one green LED ( Figures 4 and 5, [0032], [0039] disclose the green sub-pixel 102 may comprise a green micro LED 130 ), the red light sub-pixel includes at least two red LEDs in series with each other ( Figures 4 and 5, [0032], [0039] disclose the red sub-pixel 101 may comprise a plurality of red micro LEDs 120, three of which are shown. Figure 6 shows the layout of the openings to emphasize the series manner as well ), and a number of the red LEDs is greater than a number of the blue LED and a number of the green LED. ( Figure 5, [0039] disclose there are at least three micro LEDs for the red color, more than blue and green, as shown. This is because the red color has inferior luminous efficiency and needs to be compensated by either having more LEDs and/or a greater area )

	Chang teaches in Claim 11:
	A display device comprising a pixel driving circuit ( Figure 3, [0007] discloses an LED display with a plurality of pixel units 100, as shown ), wherein the pixel driving circuit comprises: 
a blue light sub-pixel, a green light sub-pixel and a red light sub-pixel in parallel with each other ( Figure 3, [0032] discloses a plurality of sub-pixels, notably a red sub-pixel 101, green sub-pixel 102 and blue sub-pixel 103. Please note they are arranged in parallel, as is known in the art ); 
wherein the blue light sub-pixel includes at least one blue light emitting diode (LED) ( Figures 4 and 5, [0032], [0039] discloses the blue sub-pixel 103 may comprise a blue micro LED 140 ), the green light sub-pixel includes at least one green LED ( Figures 4 and 5, [0032], [0039] disclose the green sub-pixel 102 may comprise a green micro LED 130 ), the red light sub-pixel includes at least two red LEDs in series with each other ( Figures 4 and 5, [0032], [0039] disclose the red sub-pixel 101 may comprise a plurality of red micro LEDs 120, three of which are shown. Figure 6 shows the layout of the openings to emphasize the series manner as well ), and a number of the red LEDs is greater than a number of the blue LED and a number of the green LED. ( Figure 5, [0039] disclose there are at least three micro LEDs for the red color, more than blue and green, as shown. This is because the red color has inferior luminous efficiency and needs to be compensated by either having more LEDs and/or a greater area )

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621